Citation Nr: 1134885	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-31 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for loss of sensation of fingers, to include as secondary to service-connected degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active duty service to include the periods from February 1991 to June 1991, January 2004 to September 2005, March 2008 to August 2008 and from August 2008 to June 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in June 2006, of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board notes that in October 2007 the Veteran raised a claim for an increased rating for tinnitus, however in a report of contact dated in April 2009 he withdrew the claim.  

The following issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ): service connection for Traumatic Brain Injury (TBI) (associated with memory problems, disorientation, anger, speech problems and hallucinations), impairment of eyes and tear ducts, seizures and spasms, ear pain secondary to TBI, spine disability, neurological impairment, insomnia, sleep apnea, speech problems and scars; and, increased rating claims for a dental condition, posttraumatic stress disorder, hemorrhoids with recurrent dysentery, loss of smell and taste, nasal fracture and septal deviation, anterior cruciate ligament reconstruction of the right knee, scars, head trauma with headaches and cervical spine disability.  Therefore, the Board does not have jurisdiction over them they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In the Form 9 Appeal received in October 2007, the Veteran requested a Travel Board hearing.  Subsequently he requested a RO hearing, however he cancelled the RO hearing scheduled in September 2008 because he was hospitalized for fracture of the cervical spine and underwent surgery.  He also was on active duty at this time.  Considering those facts, it seems only fair to afford him another opportunity to have a hearing.  Since he could not attend the RO hearing and initially requested a Travel Board hearing, he should be scheduled for a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Regional Office before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

